Citation Nr: 9914952	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-46 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for ulcerative 
esophagitis.

2.  Entitlement to service connection for a hiatal hernia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1953 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision dated in March 1995, the RO denied 
entitlement to service connection for residuals of head and 
left eye injuries.  In a statement received in July 1995, the 
veteran expressed disagreement with the denials of service 
connection.  The RO has not issued a statement of the case in 
response to the notice of disagreement.  These issues must be 
remanded to the RO for the issuance of a statement of the 
case.  38 U.S.C.A. § 7105; see Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process) see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran's 
ulcerative esophagitis, is related to service, including 
exposure to herbicides while in Vietnam.  

2.  There is no competent medical evidence that the veteran's 
hiatal hernia is related to service, including exposure to 
herbicides while in Vietnam.


CONCLUSIONS OF LAW

1.  The claim of service connection for ulcerative 
esophagitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of service connection for hiatal hernia is not 
well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service records are negative for any complaints 
or findings of ulcerative esophagitis or a hiatal hernia.  

Outpatient treatment records from the Indian Health Service, 
show that the veteran was seen in March 1971, when he 
requested treatment for stomach ulcers.  In August 1974, the 
veteran was seen with complaints of vomiting and weight loss, 
of unknown etiology.  Later in August 1974, the assessment 
was duodenal ulcer.  A hiatal hernia with esophagitis was 
reported in 1989. 

An Agent Orange examination conducted in April 1994 revealed 
no Agent Orange related diseases.

Medical records dated in May 1996 from Bannock Regional 
Medical Center show that the veteran underwent an upper 
gastrointestinal series.  It was noted that he had a small to 
moderate size sliding hiatal hernia and an abnormal segment 
of the esophagus.  The stomach was normal with no evidence of 
ulcer disease other pathology.  The impressions were hiatal 
hernia with associated esophageal stricture and probable 
active duodenal ulcer disease. 

Medical records dated in June 1996 from Pocatello Regional 
Medical Center show that the veteran underwent an 
esophagogastroduodenscopy with guide wire dilation.  It was 
noted that the veteran had a history for dysphagia and 
odynophagia.  There was moderate hiatal hernia.  The final 
impressions were ulcerative esophagitis with a stricture at 
the gastroesophageal junction and improving ulceration of the 
distal esophagus.  Biopsies were taken for Campylobacter-like 
organism testing and the results were negative for 
colonization by Helicobacter pylori. 

Medical records dated in July 1996 from the Pocatello 
Regional Medical Center show that the veteran underwent a 
third esophagogastroduodenscopy with guide wire dilation.  
The impression was stricture of the distal esophagus with 
healed ulceration.  

In an October 1996 statement, J. Picanco, P.A.-C. reported 
that the veteran had a long history of ulcerative colitis, 
peptic ulcer disease, and gastroesophageal reflux disease.  
He further reported that the veteran has a long history of 
atypical skin lesions to his face, head, axilla and legs..  

Medical records from Pocatello Regional Medical Center show 
that the veteran underwent a fourth and fifth 
esophagogastroduodenscopy with guide wire dilation in 
November and December 1996, respectively.  The veteran 
tolerated both procedures well.  The impressions were erosive 
esophagitis and an associated distal esophageal stricture 
with a moderate hiatal hernia, dilated over a guide wire to 
48 French and ongoing esophagitis at least incomplete healing 
of the linear ulceration's in the distal esophagus.  

In a report dated in May 1997 from Southeast Idaho 
Gastroenterology, D. Cook, M.D., reported that the veteran 
was referred with complaints of sore throat and dysphagia.  
The impression was long history of gastroesophageal reflux 
disease and distal esophageal stricture requiring dilation in 
the past.  It was noted that the examination was negative.  


Pertinent Law and Regulations

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim. 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. 81. An allegation that a disorder is 
service connected is not sufficient; the veteran must submit 
evidence in support of a claim that would justify a belief by 
a fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quantity and quality of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
in-service injury or disease and the current disability 
(medical evidence). Carbino v. Gober, 10 Vet. App. 507 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if preexisting active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to have 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a) (1998).  
A herbicide agent is a chemical in a herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i) (1998).

The pertinent regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
(1998) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1998) are 
also satisfied: 

Chloracne or other acneform disease 
consistent with chloracne, Hodgkin's 
disease, Multiple myeloma, Non-Hodgkin's 
lymphoma, Acute and subacute peripheral 
neuropathy, Porphyria cutanea tarda, 
Prostate cancer, Respiratory cancers 
(cancer of the lung, bronchus, larynx, or 
trachea), and Soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) Note 
1: The term "soft-tissue sarcoma" 
includes the following:

Adult fibrosarcoma Dermatofibrosarcoma 
protuberans Malignant fibrous 
histiocytoma Liposarcoma Leiomyosarcoma 
Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma) Rhabdomyosarcoma 
Ectomesenchymoma Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma) 
Proliferating (systemic) 
angioendotheliomatosis Malignant glomus 
tumor Malignant hemangiopericytoma 
Synovial sarcoma (malignant synovioma) 
Malignant giant cell tumor of tendon 
sheath Malignant schwannoma, including 
malignant schwannoma with 
rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and
epithelioid malignant schwannomas 
Malignant mesenchymoma Malignant granular 
cell tumor Alveolar soft part sarcoma 
Epithelioid sarcoma Clear cell sarcoma of 
tendons and aponeuroses Extraskeletal 
Ewing's sarcoma Congenital and infantile 
fibrosarcoma Malignant ganglioneuroma 

Note 2: For purposes of this section, the 
term acute and subacute peripheral 
neuropathy means transient peripheral 
neuropathy that appears within weeks or 
months of exposure to a herbicide agent 
and resolves within two years of the date 
of onset.

These diseases shall have become manifest to a degree of ten 
percent or more at any time after service, except that 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of ten percent or more within a year, 
and respiratory cancers within thirty years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 C.F.R. § 3.307(a)(6)(ii) (1998).

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation even where the claimed 
disability is not listed in § 3.309(e). Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to Agent Orange.  
Brock v. Brown, 10 Vet. App. 155, 160 (1997).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Jones v. 
West, No. 96-1253 (May 11, 1999); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).  38 C.F.R. § 3.310 (1998).



Analysis

The veteran has a current diagnosis of ulcerative esophagitis 
and hiatal hernia.  However, ulcerative esophagitis and 
hiatal hernia are not listed among the diseases subject to 
presumptive service connection in § 3.309(e).  Nonetheless, 
service connection would still be available if there were 
competent evidence linking a current diagnosis of ulcerative 
esophagitis or hiatal hernia to Agent Orange exposure or some 
other incident of service.  The veteran has not presented any 
medical evidence showing that ulcerative esophagitis or a 
hiatal hernia is secondary to Agent Orange exposure.

The veteran's representative has asserted that the October 
1996 statement from J. Picanco, "implied" that there was a 
relationship between a service connected skin condition and 
the ulcerative esophagitis and hiatal hernia.  However, while 
the statement reported treatment for various skin conditions, 
it did not report treatment for the veteran's service 
connected skin condition, tinea pedis with onychomycosis.  
Further, while the statement does mention skin conditions in 
the same paragraph as he mentions the veteran's 
gastrointestinal disabilities, he does not suggest that there 
is any relationship between these conditions.

In sum, there is no competent evidence of a nexus between the 
claimed disabilities and service.  Consequently, the Board 
concludes the claim for service connection for ulcerative 
esophagitis and hiatal hernia as secondary to Agent Orange 
exposure, or on any other basis, is not well grounded.  38 
U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.

In his brief on appeal, the veteran's representative asserts 
that the evidence before the Board is inadequate and a remand 
of this matter is required for contemporaneous and thorough 
examinations, by appropriate specialists, which take into 
account the records of prior medical treatment, so that the 
evaluations of the disabilities is fully informed.  Inasmuch 
as the claims are not well grounded, VA has no duty to assist 
the veteran by affording him additional examinations or 
obtaining additional medical opinions.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

Because the veteran's claims are not well grounded, VA is 
under no duty to assist him in further development of his 
claims.  38 U.S.C.A. § 5107(a); Murphy at 81.  Where a claim 
is not well grounded, VA may have a duty under the provisions 
of 38 U.S.C.A. § 5103(a) (West 1991), to inform the appellant 
of the evidence necessary to render the claims well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

In the instant case, the appellant has not reported the 
existence of evidence that could serve to render his claims 
well grounded.  Accordingly, there is no further duty on the 
part of VA to inform him of the evidence necessary to 
complete his applications.  McKnight v. Gober, 131 F.3d. 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344-345 
(1996).


ORDER

Service connection for ulcerative esophagitis is denied.

Service connection for a hiatal hernia is denied.  


REMAND

As noted in the introduction to this decision, the veteran 
has submitted a notice of disagreement with the RO's denials 
of service connection for residuals of head and left eye 
injuries.  The Board is required to remand this case to the 
RO for the issuance of a statement of the case.

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the 
case as to the veteran's entitlement to 
service connection for residuals of head 
and left eye injuries.

Only if the veteran submits a timely substantive appeal 
should the case should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

